Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99 (d) EXHIBIT D.(LVI) INVESTMENT SUB-ADVISORY AGREEMENT Agreement dated as of November 7th, 2008 by and between Hartford Investment Financial Services, LLC, a Connecticut limited liability company (the "Manager") and Metropolitan West Capital Management, LLC, a California limited liability company (the "Sub-Adviser") whose principal office is located at 610 Newport Center Drive, Newport Beach, CA 92660. WHEREAS, the Manager serves as the investment adviser and manager for Hartford Mutual Funds, Inc. (the Company), an open-end, management investment company registered with the Securities and Exchange Commission ("SEC") pursuant to the Investment Company Act of 1940, as amended ("1940 Act"), that comprises a number of separate series; WHEREAS, the Board of Directors of the Company and the Manager have retained the Sub-Adviser to render investment advisory services to that discrete portion of the assets of one series of the Company, The Hartford Select SmallCap Value Fund (the Portfolio) deemed appropriate from time to time by the Manager in its discretion (the Assets), subject to the periodic review by the Board of Directors, in the manner and on the terms hereinafter set forth; NOW, THEREFORE, in consideration of the mutual agreements herein made, the Manager and the Sub-Adviser agree as follows: 1. APPOINTMENT AND EXPENSES OF THE SUB-ADVISER. The Manager hereby appoints the Sub-Adviser to serve as sub-adviser with respect to the Assets, and to perform the services hereinafter set forth and the Sub-Adviser hereby accepts such appointment. The Sub-Adviser agrees, for the compensation herein provided, to assume all obligations herein provided and bear all its personnel and other expenses associated with the performance of its services hereunder. The Company shall be responsible for the Portfolio's administrative and other direct expenses, including, but not limited to: (a) fees pursuant to any plan of distribution that the Portfolio may adopt; (b) the Portfolio's brokerage and commission expenses, including all ordinary and reasonable transaction costs; (c) fees and expenses of pricing services used by the Company to determine the value of the Portfolio's holdings; (d) Federal, state, local and foreign taxes, including issue and transfer taxes incurred by or levied on the Portfolio; (e) interest charges on any Portfolio borrowings; (f) the Company's organizational and offering expenses; (g) the cost of the Company's personnel providing services to the Company; (h) fees and expenses of registering the Company's shares under the appropriate Federal securities laws and of qualifying the Company's shares under applicable state securities laws and pursuant to any foreign laws; (i) expenses of printing and distributing reports to the Company's shareholders, proxy materials, prospectuses and distribution of dividends; (j) costs of the Company's shareholders' meetings and proxy solicitation; (k) charges and expenses of the Company's custodian and registrar, transfer agent and dividend disbursing agent; (l) compensation of the Company's officers, directors and employees that are not employed by the Manager or its affiliates; (m) the Company's legal and auditing expenses; (n) cost of certificates representing shares of the Portfolio; (o) the Company's costs of stationery and supplies; (p) the Company's insurance expenses; (q) the Company's association membership dues; and (r) travel expenses for attendance at Board of Directors meetings by members of the Board of Directors of the Company who are not employed by the Manager or its affiliates. The Sub-Adviser shall for all purposes herein be deemed to be an independent contractor and shall, except as expressly provided or authorized (whether herein or otherwise), have no authority to act for or on behalf of the Company in any way or otherwise be deemed an agent of the Company. 2 2. DUTIES OF THE SUB-ADVISER. The Sub-Adviser will deal in good faith and with due diligence and will use professional skill, care and judgment in the performance of its duties under this Agreement. In so doing, the Sub-Adviser shall formulate and implement a continuing program for the management of the Assets of the Portfolio. The Sub-Adviser shall amend and update such program from time to time as financial and other economic conditions warrant. The Sub-Adviser shall make all determinations with respect to the investment of the Assets of the Portfolio and shall take such steps as may be necessary to implement the same, including the placement of purchase and sale orders with respect to the Assets on behalf of the Portfolio. The Sub-Adviser shall not be responsible for providing investment advice, and shall not act as sub-adviser, with respect to any assets of the Company, or any portfolio thereof, other than the Assets of the Portfolio. The Manager shall be responsible for the administration of the investment activities of the Company and the Portfolio, including compliance with the requirements of the 1940 Act, the Internal Revenue Code of 1986, as amended, (the Internal Revenue Code), and all other applicable federal and state laws and regulations, except for the investment management activities specifically delegated to the Sub-Adviser pursuant to this Agreement. 3. POWERS OF THE SUB-ADVISER. The Sub-Adviser's power to direct the investment and reinvestment of the Assets of the Portfolio shall be exercised in accordance with applicable law, the Company's Articles of Incorporation and the investment objectives, policies and restrictions set forth in the then-current Prospectus and Statement of Additional Information (collectively the "Prospectus") relating to the Portfolio contained in the Company's Registration Statement under the 1940 Act and the Securities Act of 1933, as amended. The Company and/or the Manager may also place additional limitations on the Sub-Adviser's investment decisions by written notice to the Sub-Adviser. The Manager or the Company shall provide promptly to the Sub-Adviser a copy of the documents mentioned above and all changes made to such documents. The Sub-Adviser shall not be bound by any changes to the Company's Articles of Incorporation or the Prospectus relating to the Portfolio and shall have no responsibility to monitor compliance with limitations or restrictions specifically applicable to the Company imposed by such changes until the Sub-Adviser has received written notice of any such change, limitation or restriction. While the Sub-Adviser will have day-to-day responsibility for the discretionary investment decisions to be made on behalf of the Assets of the Portfolio, the Sub-Adviser will be subject to oversight and supervision of the Manager. Such oversight, however, shall not require prior approval of discretionary investment decisions made by the Sub-Adviser except as may be required by applicable law, the Portfolio's investment policies and restrictions and/or any limitations imposed on the Sub-Adviser by the Company and/or the Manager pursuant to the preceding paragraph. The Manager shall retain the right to instruct the Sub-Adviser to effect any transactions necessary to ensure compliance with the Portfolio's investment policies and restrictions as well as the requirements of Subchapter M of the Internal Revenue Code and the regulations promulgated thereunder, or as otherwise required by law. 3 In the event the Sub-Adviser's compliance with any amendment of the Portfolio's investment objectives, policies and restrictions or other limitations placed on the Sub-Adviser's investment decisions with respect to the Portfolio would interfere with the completion of any transaction commenced on behalf of the Portfolio prior to the Sub-Adviser's knowledge of such amendment, upon receipt of such amendment, the Sub-Adviser shall immediately notify the Manager of such pending transaction. The Sub-Adviser may proceed with such transaction unless and until the Sub-Adviser receives written notice from the Manager to terminate such transaction provided that proceeding with the transaction would not violate any applicable law, rule or regulation. So long as the Sub-Adviser complies with all provisions of this Section 3.3, the Sub-Adviser will not be responsible for any loss that may result from the completion or cancellation of the transaction. Further, and except as may be qualified elsewhere in this Agreement, the Sub-Adviser is hereby authorized, for and on behalf of the Company, with respect to the Assets of the Portfolio, in its discretion to: (a) exercise any conversion and/or subscription rights available in connection with any securities or other investments held in the Portfolio; (b) maintain all or part of the Portfolio's Assets uninvested in short-term income-producing instruments for such periods of time as shall be deemed reasonable and prudent by the Sub-Adviser; (c) instruct the Custodian, (as defined in Section 8 below), in accordance with the Custodian Agreement, to deliver for cash received, securities or other cash and/or securities instruments sold, exchanged, redeemed or otherwise disposed of from the Portfolio, and to pay cash for securities or other cash and/or securities instruments delivered to the Custodian and/or credited to the Portfolio upon acquisition of the same for the Portfolio; (d) provided the Custodian has timely forwarded the relevant proxy materials, determine how to vote all proxies received with respect to securities held in the Portfolio and direct the Custodian as to the voting of such proxies; and (e) generally, perform any other act necessary to enable the Sub-Adviser to carry out its obligations under this Agreement. 4.
